UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27605 VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1859679 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6464 Sycamore Court North Minneapolis, Minnesota 55369 (Address of principal executive offices, including zip code) (763) 656-4300 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filer o Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The registrant had 16,508,404 shares of common stock, $.01 par value per share, outstanding as of April 18, 2013. VASCULAR SOLUTIONS, INC. TABLE OF CONTENTS Page PART 1. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets 2 Consolidated Statements of Earnings 3 Consolidated Statements of Comprehensive Earnings 4 Consolidated Statements of Cash Flows 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Page 1 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements VASCULAR SOLUTIONS, INC. Consolidated Balance Sheets March 31, 2013 December 31, 2012 (unaudited) (see note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $205,000 and $185,000 in 2013 and 2012, respectively Inventories Prepaid expenses and other Current portion of deferred tax assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Deferred tax assets, net of current portion and liabilities Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Accrued royalties Current portion of deferred revenue and contingent consideration Total current liabilities Long-term deferred revenue and contingent consideration, net of current portion Shareholders’ equity: Common stock, $0.01 par value: Authorized shares – 40,000,000 Issued and outstanding shares – 16,509,029 – 2013; 16,378,923 – 2012 Additional paid-in capital Accumulated other comprehensive earnings ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. Note:The balance sheet at December 31, 2012 has been derived from the audited financial statements at that date. Page 2 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Earnings Three Months Ended March 31, (unaudited) Net revenue: Product revenue $ $ License revenue Total revenue Product costs and operating expenses: Cost of goods sold Research and development Clinical and regulatory Sales and marketing General and administrative Medical device excise taxes – Amortization of purchased technology and intangibles Total product costs and operating expenses Operating earnings Other earnings (expenses): Interest expense ) ) Foreign exchange gain (loss) ) Earnings before income taxes Income tax expense ) ) Net earnings $ $ Net earnings per share – basic $ $ Net earnings per share – diluted $ $ See accompanying notes. Page 3 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Comprehensive Earnings Three Months Ended March 31, (unaudited) Net earnings $ $ Other comprehensive earnings (loss), net of $0 tax: Foreign currency translation adjustments ) Comprehensive earnings $ $ See accompanying notes. Page 4 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization Stock-based compensation Deferred taxes, net Excess tax benefit from stock-based compensation ) – Change in fair value of contingent consideration – ) Change in accounts receivable allowance – Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other ) ) Accounts payable Accrued expenses and compensation ) Amortization of deferred license fees and other deferred revenue ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Cash paid for acquisitions and license – ) Net cash used in investing activities ) ) Financing activities Repurchase of common shares ) ) Excess tax benefit from stock-based compensation – Proceeds from the exercise of stock options and sale of stock, net of expenses Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow Cash paid for interest $ $ Cash paid for taxes $ $ See accompanying notes. Page 5 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements Basis of Presentation The accompanying unaudited consolidated financial statements of Vascular Solutions, Inc. (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all normal, recurring adjustments considered necessary for a fair presentation have been included.The consolidated financial statements should be read in conjunction with the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission.Interim results of operations are not necessarily indicative of the results to be expected for the full year or any other interim periods. Net Earnings per Share In accordance with Accounting Standards Codification (ASC) 260, Earnings Per Share, basic net earnings per share for the three months ended March 31, 2013 and 2012 is computed by dividing net earnings by the weighted average common shares outstanding during the periods presented.Diluted net earnings per weighted average common share is computed by dividing net earnings by the weighted average common shares outstanding during the period, increased to include dilutive potential common shares issuable upon the exercise of stock options and restricted stock awards that were outstanding during the period. Weighted average common shares outstanding for the three months ended March 31, 2013 and 2012 was as follows: Three Months Ended March 31, (unaudited) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Revenue Recognition In the United States the Company sells its products and services directly to hospitals and clinics.Revenue is recognized in accordance with generally accepted accounting principles as outlined in ASC 605-10-S99, Revenue Recognition, which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) the price is fixed or determinable; (iii) collectability is reasonably assured; and (iv) product delivery has occurred or services have been rendered.The Company recognizes revenue as products are shipped and title passes to customers based on FOB shipping point terms.The Company negotiates credit terms on a customer-by-customer basis and products are shipped at an agreed-upon price.All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge. Page 6 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued In all international markets, the Company sells its products to international distributors which subsequently resell the products to hospitals and clinics.The Company has agreements with each of its distributors which provide that title and risk of loss pass to the distributor upon shipment of the products to the distributor.The Company warrants that its products are free from manufacturing defects at the time of shipment to the distributor.Revenue is recognized upon shipment of products to distributors following the receipt and acceptance of a distributor’s purchase order.Allowances are provided for estimated returns and warranty costs at the time of shipment. The Company also generates revenues from license agreements and recognizes the revenue when earned.In accordance with ASC 605, for revenues which contain multiple deliverables, the Company separates the deliverables into separate accounting units if they meet the following criteria: (i) the delivered items have a stand-alone value to the customer; (ii) the fair value of any undelivered items can be reliably determined; and (iii) if the arrangement includes a general right of return, delivery of the undelivered items is probable and substantially controlled by the seller.Deliverables that do not meet these criteria are combined with one or more other deliverables into one accounting unit.Revenue from each accounting unit is recognized based on the applicable accounting literature, primarily ASC 605. Starting in January 2012, the Company began to generate revenue from selling a reprocessing service for ClosureFast® radiofrequency catheters.In accordance with ASC 605-45, the Company recognizes this revenue gross, with the amount paid to the supplier of the reprocessing service reflected as cost of sales. In accordance with ASC 605-45-45, the Company includes shipping and handling revenues in net revenue, and shipping and handling costs in cost of sales. The Patient Protection and Affordable Care Act and Health Care and Education Affordability Reconciliation Act were enacted into law in the U.S. in 2010.The legislation imposed a 2.3percent excise tax on medical device manufacturers on the U.S. sales of ClassI, II and III medical devices beginning January 1, 2013.The Company has recorded this tax expense as a separate line in the Consolidated Statement of Operations.The Company has not invoiced its customers for this tax as a separate charge, and the tax is not included as an element of revenue. Inventories Inventories are stated at the lower of cost (weighted average first-in, first-out method) or market.Appropriate consideration is given to deterioration, obsolescence and other factors in evaluating net realizable value.Inventories are comprised of the following: March 31, December 31, 2012 (unaudited) Raw materials $ $ Work-in-process Finished goods $ $ Page 7 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued 5) Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill and acquired intangible assets for the three months ended March 31, 2013 are as follows: Goodwill Acquired Intangibles (unaudited) Balance at December 31, 2012 $ $ Amortization – ) Foreign currency translation adjustments ) ) Balance at March 31, 2013 $ $ Credit Risk and Allowance for Doubtful Accounts The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments.This allowance is regularly evaluated by the Company for adequacy by taking into consideration factors such as past experience, credit quality of the customer base, age of the receivable balances, both individually and in the aggregate, and current economic conditions that may affect a customer’s ability to pay.The Company does not accrue interest on past due accounts receivable.Receivables are written off only after all collection attempts have failed and are based on individual credit evaluation and the specific circumstances of the customer.At March 31, 2013 and December 31, 2012, the allowance for doubtful accounts was $145,000 and $130,000, respectively. All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge.The Company analyzes the rate of historical returns when evaluating the adequacy of the allowance for sales returns, which is included with the allowance for doubtful accounts on our balance sheet.At March 31, 2013 and December 31, 2012, the sales and return allowance was $60,000 and $55,000, respectively. Accounts receivable are shown net of the combined total of the allowance for doubtful accounts and allowance for sales returns of $205,000 and $185,000 at March 31, 2013 and December 31, 2012, respectively. Concentrations of Credit and Other Risks In the United States the Company sells its products and services directly to hospitals and clinics.In all international markets, the Company sells its products to distributors who, in turn, sell to hospitals and clinics. With respect to accounts receivable, the Company performs credit evaluations of its customers and does not require collateral.No single customer represented greater than 10% of gross accounts receivable as of either March 31, 2013 or December 31, 2012.There have been no material losses on customer receivables. Revenue by geographic destination as a percentage of total net revenue for both of the three month periods ended March 31, 2013 and 2012 was 84% in the United States and 16% in international markets.No single customer represented greater than 10% of the total net revenue for the three months ended March 31, 2013 and 2012. Page 8 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued Dependence on Key Suppliers The Company purchases certain key components from single-source suppliers.Any significant component delay or interruption could require the Company to qualify new sources of supply, if available, and could have a material adverse effect on the Company’s financial condition and results of operations. King Pharmaceuticals The Company purchases its requirements for thrombin (a component in the Hemostat products) under a Thrombin-JMI® Supply Agreement entered into with King Pharmaceuticals, Inc. (“King”) on January 9, 2007.King was acquired by Pfizer, Inc. on February 28, 2011.Under the terms of the Thrombin-JMI Supply Agreement, King agrees to manufacture and supply thrombin to the Company on a non-exclusive basis.The Thrombin-JMI Supply Agreement does not contain any minimum purchase requirements.King agrees to supply the Company with such quantity of thrombin as the Company may order at a fixed price throughout the term of the Thrombin-JMI Supply Agreement as adjusted for inflation, variations in potency and other factors.The Thrombin-JMI Supply Agreement has an initial term of 10 years, followed by successive automatic one-year extensions, subject to termination by the parties under certain circumstances, including: (i) termination by King without cause any time after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to the Company, and (ii) termination by the Company without cause any time after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to King provided that the Device Supply Agreement, which the Company also entered into with King on January 9, 2007, has expired on its terms or the parties have agreed to terminate it. Commitments and Contingencies Terumo Medical Corporation Litigation On February 14, 2013, Terumo Corporation and Terumo Medical Corporation (Terumo) filed a Complaint for Patent and Trademark Infringement against the Company and Lepu Medical Technology (Beijing) Co. in the United States District Court for the District of New Jersey.The complaint alleges that the R-BandTM radial compression device distributed by the Company and manufactured by Lepu Medical Technology infringes a Terumo patent. Terumo also alleges that the Company’s use of the product name R-Band infringes trademark rights it claims in its product name TR-BandTM.Terumo’s Complaint seeks unspecified damages and an injunction against further sales of the R-Band product.On March 1, 2013, Terumo filed a motion seeking a preliminary injunction against the Company’s sales of the R-Band device during the pendency of the lawsuit.The Court has scheduled a hearing on that motion for May 9, 2013. Page 9 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued Governmental Proceedings On June 28, 2011, the Company received a subpoena from the U.S. Attorney’s Office for the Western District of Texas under the Health Insurance Portability & Accountability Act of 1996 (HIPAA) requesting the production of documents related to the Company’s Vari-Lase products, and in particular the use of the Vari-Lase® Short Kit for the treatment of perforator veins.The Vari-Lase Short Kit has been sold under a 510(k) clearance for the treatment of incompetence and reflux of superficial veins in the lower extremity since 2007 with total U.S. sales through March 31, 2013 of approximately $446,000 (0.1% of the Company’s total U.S. sales for such period) and has not been the subject of any reported serious adverse clinical event.On August 14, 2012, the United States District Court for the Western District of Texas unsealed a qui tam complaint that had been filed on November 19, 2010 by Desalle Bui, a former sales employee of the Company, which is the basis for the U.S. Attorney’s civil investigation, to which the federal government, after three extensions of time, has elected to intervene, and its parallel criminal investigation.The complaint contains allegations of off-label promotion of Vari-Lase products for the treatment of perforator veins, re-use of single-use Vari-Lase products and Company-provided kickbacks to physicians, resulting in alleged damages to the government of approximately $20 million.An amended complaint limited to allegations of off-label promotion of the Vari-Lase Short Kit resulting in an unspecified amount of damages and penalties was filed by the U.S. Attorney’s Office in December 2012.On January 31, 2013, the Company filed a motion to dismiss the amended complaint.The motion to dismiss was denied on March 6, 2013.The Company believes the allegations are factually inaccurate and without merit, and therefore the Company intends to both fully comply with the U.S. Attorney’s civil and criminal investigations and defend the litigation. From time to time, the Company is involved in additional legal proceedings arising in the normal course of business.As of the date of this report the Company is not a party to any legal proceeding not described in this section in which an adverse outcome would reasonably be expected to have a material adverse effect on the Company’s results of operations or financial condition. King Agreements On January 9, 2007, the Company entered into three separate agreements with King: a License Agreement, a Device Supply Agreement and a Thrombin-JMI Supply Agreement (See Note 8).King was acquired by Pfizer, Inc. on February 28, 2011.Under the License Agreement, the Company licensed the exclusive rights to the Company’s products Thrombi-Pad®, Thrombi-Gel® and Thrombi-Paste® to King in exchange for a one-time license fee of $6,000,000.Under the Device Supply Agreement, the Company agreed to manufacture the licensed products for sale to King in exchange for two separate $1,000,000 milestone payments; one upon the first commercial sale of Thrombi-Gel (which was received on May 31, 2007), and one upon the first commercial sale of Thrombi-Paste (which has not been received and is not expected to be received).On July 6, 2011, King notified the Company that King was terminating the development of the Thrombi-Paste products and terminating efforts to obtain the surgical indication for the Thrombi-Gel products.As a result of King making the decision to not proceed, the Company recognized revenue of $2,762,000 in the third quarter of 2011 as the remaining deferred license revenue originally allocated to the Thrombi-Paste products and the surgical indication of the Thrombi-Gel products as part of the King agreements.Amortization of the deferred revenue will be $51,000 per quarter for the remainder of the 10-year license period, reflecting the remaining amortization allocated to the topical use indication of the Thrombi-Gel and Thrombi-Pad® products.The unamortized license fee was $764,000 and $815,000 at March 31, 2013 and December 31, 2012, respectively.The amortization of license fee was $51,000 for both of the three months ended March 31, 2013 and 2012. Nicolai GmbH Agreement Effective April 1, 2008 the Company entered into a five-year distribution agreement with Nicolai GmbH.As a result of entering into this distribution agreement, the Company no longer maintains a direct sales force in Germany.In connection with this distribution agreement, the Company received 500,000 Euros from Nicolai GmbH, which was deferred and was being recognized ratably over the five-year term of the distribution agreement. Page 10 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued The agreement included provisions requiring the Company to pay Nicolai GmbH specific amounts if the Company terminated the distribution agreement prior to the end of the five-year term.The Company did not terminate the distribution agreement prior to the termination date.The unamortized license fee was $-0- and $36,000 at March 31, 2013 and December 31, 2012, respectively.The amortization of license fee was $36,000 for both of the three months ended March 31, 2013 and 2012. Radius Medical Technologies, Inc. Contingent Consideration On October 20, 2010, the Company acquired the assets related to the snare and retrieval product line business from Radius Medical Technologies, Inc. and Radius Medical, LLC (collectively, “Radius”).Under the terms of the agreement the Company paid Radius a total of $6,449,000, consisting of $5,000,000 paid in cash at October 20, 2010 and $1,449,000 which was paid on June 9, 2011 upon the successful completion of the transfer of the manufacturing processes from Radius to the Company along with all fixed assets and inventory.In addition, Radius is entitled to receive an annual cash contingent consideration payment based on 25% of the net sales of the acquired products which exceed $2.0 million, $2.5 million, and $3.0 million for the calendar years ending December 31, 2011, 2012 and 2013, respectively.The range of possible contingent consideration payments is from $-0- if no sales are made in excess of the thresholds, to an undeterminable amount as the agreement does not contain a cap on the payment amounts.In accordance with ASC 805, Business Combinations,a reduction of $136,000, $96,000 and $586,000 in the liability amount was recorded at December 31, 2012, March 31, 2012 and September 30, 2011, respectively, and recognized as a gain in operating expenses within the general and administrative expenses.At March 31, 2013 and December 31, 2012, the Company has recorded a liability for these contingent consideration payments in the amount of $79,000. Lines of Credit On December 6, 2012 the Company modified and extended its secured asset-based revolving credit agreement with U.S. Bank National Association dated December 21, 2009 (as amended on December 20, 2011 and December 20, 2010).The revolving credit agreement is a one-year, $10,000,000 facility with availability based primarily on eligible customer receivables, inventory and property and equipment.The revolving credit agreement bears interest equal to the one-month LIBOR rate plus 1.60% and is secured by a first security interest on all of the Company’s assets.The revolving credit agreement requires a quarterly payment based on an annual fee of 0.125% of the average unused portion of the committed revolving line as determined by the bank and reviewed by management. The revolving credit agreement includes one covenant that the Company cannot have a maximum cash flow leverage ratio greater than 2.5 to 1.The calculation of this covenant is determined by multiplying annual lease expense times six and adding any loans, then dividing this amount by the sum of earnings before interest, taxes, depreciation, amortization and annual operating lease payments.The covenant is computed quarterly based on a rolling 12-month period.The Company was in compliance with the covenant as of March 31, 2013. As of and through-out the quarter-ended March 31, 2013, the Company had no outstanding balance against the revolving credit agreement.Based on the Company’s eligible customer receivables, inventory, property and equipment and cash balances, $10,000,000 was available for borrowing as of March 31, 2013. Page 11 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued Income Taxes The Company is subject to income tax in numerous jurisdictions and at various rates and the use of estimates is required in determining the provision for income taxes.For the three months ended March 31, 2013 and 2012, the Company recorded a provision for taxes of $763,000 and $1,220,000 on earnings before tax of $2,888,000 and $3,129,000, resulting in an effective income tax rate of 26% and 39%, respectively.The difference between the effective tax rate of 26% for the three months ended March 31, 2013 and the U.S. federal statutory income tax rate of 34% was due mainly to the impact of recognizing$300,000 of research and development credits in the first quarter of 2013 that had been deferredfrom 2012 pending Congressional action which was completed in January 2013. The Company regularly assesses the likelihood that the deferred tax assets will be recovered from future taxable earnings.The Company considers projected future taxable earnings and ongoing tax planning strategies, then records a valuation allowance to reduce the carrying value of the net deferred taxes to an amount that is more likely than not to be realized. The Company applies ASC 740, Income Taxes, which clarifies the accounting for uncertainty in tax positions recognized in the financial statements. These provisions create a single model to address uncertainty in tax positions and clarify the accounting for income taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.ASC 740 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company has recorded an unrecognized tax benefit of $1,074,000 as of both March 31, 2013 and December 31, 2012.The impact of tax related interest and penalties is recorded as a component of income tax expense.As of March 31, 2013, the Company has recorded $-0- for the payment of tax related interest and there were no tax penalties or interest recognized in the statements of operations. The Company is subject to income tax examinations in the U.S. Federal jurisdiction, as well as in the Republic of Ireland and various state jurisdictions.Remaining open tax years at March 31, 2013 are 2009 through 2012. Business Combinations and Asset Acquisitions Shepherd Scientific, Inc. On December 21, 2012, the Company acquired the assets relating to the Teirstein Edge™ device organizer and AngioAssist™ docking station from Shepherd Scientific, Inc. (Shepherd Scientific).Under the terms of the agreement, the Company agreed to pay Shepherd Scientific a total of $500,000, which was paid on December 21, 2012 at closing.The Teirstein Edge assists in the organization of guidewires and catheters during interventional procedures, while the AngioAssist facilitates the introduction of guidewires into catheters and atherectomy burrs. The Company accounted for the transaction as a business combination in the fourth quarter of 2012.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. Page 12 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 9 - 10 years. St. Jude Medical, Cardiology Division, Inc. On August 16, 2012, the Company acquired the assets related to the Venture® Wire Control Catheter business from St. Jude Medical, Cardiology Division, Inc. (St. Jude Medical).Under the terms of the agreement, the Company agreed to pay St. Jude Medical a total of $3,000,000, consisting of $2,250,000 paid in cash at August 16, 2012 and $750,000 payable in cash upon the successful completion of the transfer of the manufacturing processes from St. Jude Medical to the Company.The Venture Wire Control Catheter is used as a deflectable tip catheter for steering a .014 inch guidewire via the arterial system to the coronary or peripheral vasculature.This acquisition provides the Company with additional products that are sold directly into the Company’s existing customer base to generate incremental revenue. The Company accounted for the transaction as a business combination in the third quarter of 2012.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 9 - 10 years.The Company will start amortizing the intangible assets once the Company starts selling the products, currently estimated to start during the second quarter of 2013. Accumed Systems, Inc. On June 11, 2012, the Company acquired the assets related to the AccumedTM wrist positioning splint business from Accumed Systems, Inc. (Accumed).Under the terms of the agreement, the Company paid Accumed a total of $1,500,000 at closing and no additional payments are required to be made.The Accumed wrist positioning splint product consists of a plastic molded brace that simplifies arterial access by holding the wrist and forearm in an appropriate, comfortable position.This acquisition provides the Company with an additional product that is sold directly into the Company’s existing customer base to generate incremental revenue. Page 13 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued The Company accounted for the transaction as a business combination in the second quarter of 2012.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 9 - 10 years. Dr. Pedro Silva and Affiliates On January 6, 2012, the Company entered into an agreement with Dr. Pedro Silva and his affiliates, whereby the Company paid $3,250,000 for the rights, patents and intellectual property relating to a two-lumen catheter for distal protection and material extraction used in the Company’s Pronto® extraction catheters.Upon payment, the existing License Agreement between N.G.C. Medical S.p.A.and the Company has been deemed paid-in-full, and no royalties are owed on any sale of a Pronto catheter after December 31, 2011. The Company accounted for the transaction as a non-business license acquisition in the first quarter of 2012.In accordance with ASC 805, the purchase price was assigned to a license intangible asset equivalent to the cash amount paid on January 6, 2012, and is being amortized over a period of 10 years.No goodwill was recognized as part of the transaction. Unaudited Supplemental Pro Forma Financial Information The following unaudited supplemental pro forma information combines the Company’s results with those of Shepherd Scientific, St. Jude Medical and Accumed as if the acquisitions had occurred at the beginning of each of the periods presented.This unaudited pro forma information is not intended to represent or be indicative of the Company’s consolidated results of operations or financial condition that would have been reported for the periods presented had the acquisition been completed at the beginning of each of the periods presented, and should not be taken as indicative of the Company’s future consolidated results of operations or financial condition: Three Months Ended March 31, Revenue $ $ Net earnings Net earnings per share Basic $ $ Diluted $ $ Certain pro forma adjustments have been made to reflect the impact of the purchase transaction, primarily consisting of amortization of intangible assets with determinable lives and income taxes to reflect the Company’s effective tax rate for the periods presented. Page 14 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements – Continued Products and Services Our broad offering of products is divided into three product categories: · Catheter products, principally consisting of catheters used in minimally invasive medical procedures for the diagnosis or treatment of vascular conditions, such as the Pronto extraction catheters used in treating acute myocardial infarction and the GuideLiner® catheter used to access discrete regions of the coronary anatomy, and also including products used in connection with gaining percutaneous access to the vasculature to perform minimally invasive procedures, such as micro-introducer kits; · Hemostat products, principally consisting of blood clotting products, such as the D-Stat® Dry hemostat, a topical thrombin-based pad with a bandage used to control surface bleeding, and the D-Stat Flowable, a thick yet flowable thrombin-based mixture for preventing bleeding in subcutaneous pockets; and · Vein products and services, principally consisting of the Vari-Lase® endovenous laser, a laser console and procedure kit used for the treatment of varicose veins, and a reprocessing service for radiofrequency vein ablation catheters. The following tables set forth, for the periods indicated, net revenue by product category along with the percent change from the previous period: Three Months Ended March 31, Net Revenue Percent Change Net Revenue Percent Change Catheter products $ 12
